Plaintiff’s motion for a
speedy hearing is denied. Plaintiff’s motion for a protective order pending appeal is granted, and defendants are herewith directed to file with the clerk of court on or before June 16, 1973 a cash or surety bond in the principal sum of $15,000 conditioned upon their joint and several undertaking and promise *934to pay all costs and disbursements that may be decreed to the plaintiff and any damage that plaintiff may sustain by reason of the appeal herein being resolved against defendants.
McOsker & Isserlis, Paul A. Lietar, for plaintiff. Aram K. Berberian, for defendants.
Joslin, J., not participating.